Citation Nr: 9929197	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3.  Entitlement to service connection for a chronic left 
ankle disorder.  

4.  Entitlement to service connection for a chronic bilateral 
elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for right knee degenerative 
joint disease; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic left knee disability, a chronic left ankle 
disability, and a chronic bilateral elbow disability; and 
denied the claims.  In July 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


FINDING OF FACT

Right knee degenerative joint disease was manifested to a 
compensable degree within one year of service separation.  


CONCLUSION OF LAW

Right knee degenerative joint disease was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim of entitlement 
to service connection for right knee degenerative joint 
disease is plausible and that all relevant facts have been 
properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (1998).  Limitation of flexion of either 
leg to 45 degrees warrants a 10 percent disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).  The average normal range of 
motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (1998).  

The veteran's service medical records indicate that he 
complained of right knee pain.  An April 1995 naval treatment 
record notes that the veteran complained of bilateral knee 
pain which was attributed to walking on steel decks.  A June 
1995 treatment record states that the veteran complained of 
bilateral knee pain.  On examination, the veteran exhibited 
tenderness over both patellae.  An impression of "pain 
[secondary] to pes planus" was advanced.  Naval clinical 
documentation dated in August 1995 conveys that the veteran 
again complained of bilateral knee pain.  Contemporaneous 
X-ray studies of the right knee were reported to negative for 
any abnormalities.  An impression of "multiple joint 
complaints" was advanced.  A September 1995 treatment record 
reports that the veteran complained of polyarthralgia 
involving the knees.  Treating naval medical personnel 
commented that there was "no suggestion of underlying 
rheumatologic disease or inflammatory process."  At his 
October 1995 physical examination for service separation, the 
veteran reported that he did not know whether he suffered 
from "arthritis, rheumatism, or bursitis."  On examination, 
the veteran exhibited no lower extremity abnormalities.  An 
October 1995 treatment record notes that the veteran 
complained of persistent knee pain.  On examination, the 
veteran exhibited a full range of motion of the knee with 
patellar apprehension.  The naval physician commented that 
"no evidence, again, on exam to suggest an inflammatory 
[disease]" and the veteran's complaints "point more toward 
patellofemoral syndrome as [the] etiology of pain."  

A February 1996 VA X-ray study of the right knee revealed 
findings consistent with mild degenerative joint disease.  At 
an April 1996 VA examination for compensation purposes, the 
veteran complained of multiple joint pain.  The VA examiner 
noted that the February 1996 VA X-ray study of the right knee 
revealed "some early degenerative joint disease."  On 
examination, the veteran exhibited a range of motion of the 
right knee of 0 to 120 degrees.  The veteran was diagnosed 
with right knee degenerative joint disease.  

VA evaluations conducted in February and April 1996 reveal 
that the veteran complained of chronic right knee pain and 
exhibited a range of motion of the right knee of 0 to 120 
degrees and radiological evidence of degenerative joint 
disease.  Such findings merit assignment of a compensable 
evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1998).  As the claimed disability 
became manifest to a compensable degree within one year of 
service separation, the Board concludes that service 
connection is now warranted for right knee degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  


ORDER

Service connection for right knee degenerative joint disease 
is granted.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for chronic left knee, left ankle, and bilateral 
elbow disabilities.  The report of the April 1996 VA 
examination for compensation purposes indicates that the 
veteran was examined at the Fort Myers, Florida, VA 
Outpatient Treatment Center in February 1996.  In May 1997, 
the RO requested only the report of the February 1996 right 
knee X-ray study from the Fort Myers, Florida, VA Outpatient 
Treatment Center.  Clinical documentation of the cited 
treatment other than X-ray studies of the right knee and the 
right ankle has not been incorporated into the record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all records in its constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Fort 
Myers, Florida, VA Outpatient Treatment 
Center, be forwarded for incorporation 
into the record.  
2.  The veteran is placed on notice that 
he has a duty to submit evidence of 
well-grounded claims for service 
connection for a chronic left knee 
disability, a chronic left ankle 
disability, and a chronic bilateral elbow 
disability.  Such evidence should consist 
of evidence of the current disability and 
competent evidence linking the disability 
to active service.  If the veteran's 
believes that there is relevant evidence, 
he must forward such evidence for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

